                 THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS


LANGSTON WAYNE POLK,

                      Plaintiff,

vs.                                       Case No. 19-3208-SAC

LABETTE COUNTY JAIL,

                      Defendant.

                              O R D E R

      Plaintiff has filed a pro se complaint pursuant to 42 U.S.C.

§ 1983.   He is a prisoner at the Labette County Jail (LCJ).     This

case is before the Court to screen plaintiff’s complaint pursuant

to 28 U.S.C. § 1915A.

I. Pro se standards

      “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).        A district court

should not “assume the role of advocate for the pro se litigant.”

Hall, supra. Nor is the Court to “supply additional factual

allegations to round out a plaintiff's complaint.” Whitney v. State

of New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997).



                                   1
II. Screening standards

       Title 28 United State Code Section 1915A requires the Court

to    review   cases     filed    by   prisoners   seeking    redress   from   a

governmental entity or employee to determine whether the complaint

is frivolous, malicious or fails to state a claim upon which relief

may be granted. When deciding whether plaintiff’s complaint “fails

to state a claim upon which relief may be granted,” the Court must

determine      whether    the    complaint   contains    “sufficient    factual

matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

       The plausibility standard is not akin to a probability
       requirement, but it asks for more than a sheer
       possibility that a defendant has acted unlawfully.
       Where a complaint pleads facts that are merely
       consistent with a defendant’s liability, it stops short
       of the line between possibility and plausibility of
       entitlement to relief.

Id.    A complaint does not “suffice if it tenders naked assertions

devoid    of    further    factual     enhancement”     or   “mere   conclusory

statements.” Id. (internal quotations omitted).              The Court accepts

the plaintiff’s well-pled factual allegations as true and views

them in the light most favorable to the plaintiff.              United States

v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).

       To state a claim under § 1983, a plaintiff must allege 1) the

deprivation of a federal protected right by 2) a person or entity

                                         2
acting under color of state law. Schaffer v. Salt Lake City Corp.,

814 F.3d 1151, 1155 (10th Cir. 2016).   The Court will not accept

broad allegations which lack sufficient detail to give fair notice

of what plaintiff’s claims are. Section 1983 plaintiffs must “make

clear exactly who is alleged to have done what to whom, to provide

each individual with fair notice as to the basis of the claims

against him or her, as distinguished from collective allegations.”

Robbins v. Oklahoma ex rel. Dep’t of Human Servs., 519 F.3d 1242,

1250 (10th Cir. 2008).

III. The complaint

     The complaint contains little factual elaboration.   Plaintiff

alleges that his private calls with his attorney are being recorded

and that LCJ is holding his incoming and outgoing mail.   The court

notes that plaintiff’s complaint was mailed to the court from LCJ.

     The complaint asks that procedures involving his phone calls

and mail be changed.

IV. LCJ is not a proper defendant.

     This court has held that a county detention center, which

does not have the authority to sue or be sued, is not a “person”

that may be sued for violations of § 1983.    See Gray v. Kufahl,

2016 WL 4613394 *4 (D.Kan. 9/6/2016)(Lyon County Detention Center

is not a suable entity); Baker v. Sedgwick County Jail, 2012 WL

5289677 *2 n.3 (D.Kan. 10/24/2012)(Sedgwick County Jail is not a

suable entity under § 1983); Chubb v. Sedgwick County Jail, 2009

                                3
WL 634711 *1 (D.Kan. 3/11/2009)(same); Howard v. Douglas County

Jail, 2009 WL 1504733 *3 (D.Kan. 5/28/2009)(Douglas County Jail is

not   a   “person”    subject   to   suit      under     §   1983).      Therefore,

plaintiff’s claims against the LCJ should be dismissed.                          The

Sheriff    of   Labette   County     or       the    Labette    County   Board    of

Commissioners have the authority to sue or be sued and might be a

more proper defendant in this matter if plaintiff alleges facts

showing that either entity is responsible for the actions which

have allegedly violated plaintiff’s rights.                    A defendant in a §

1983 action may not held be liable merely because he serves in a

supervisory capacity unless he created or implemented the policy

which caused the alleged harm and acted with the state of mind

required to establish the violation.                See Dodds v. Richardson, 614

F.3d 1185, 1199 (10th Cir. 2010).

V. Plaintiff does not allege a plausible                       violation    of   the
Constitution or laws of the United States.

      Plaintiff does not allege who recorded his phone calls with

attorneys, when or how often it has happened, whether it is

continuing to happen, whether he has suffered any injury because

of the recorded calls, and whether he can communicate with his

attorney through other means.          He also does not describe whether

he was warned of the recording prior to participating in the calls

and   whether   the    recording     was      intentional      or   unintentional.

Regarding his mail, plaintiff does not allege who has held his


                                          4
mail, whether that person acted intentionally or negligently,

whether jail policy was followed and what that policy is, how long

the mail has been held, whether this is continuing to happen, and

whether he has been injured by this activity.

     The complaint’s meager factual assertions do not permit the

court to find that plaintiff has described a plausible, as opposed

to merely possible, violation of § 1983 or other federal statute.

See McCoy v. Kansas Department of Corrections, 2017 WL 3453399 *2-

4 (D.Kan. 8/11/2017)(directing plaintiff to show cause why the

court should not dismiss a claim alleging interference with legal

mail and recording of attorney calls, in part because of a failure

to allege an actual injury).

VI. Conclusion

     The court shall grant plaintiff time until November 22, 2019

to show cause why the court should not dismiss this action or to

file an amended complaint which corrects the deficiencies outlined

in this order. An amended complaint should be written on the forms

supplied by the court and should contain all the claims upon which

plaintiff seeks to proceed. The amended complaint should not refer

to the original complaint.

     IT IS SO ORDERED.

     Dated this 22nd day of October 2019, at Topeka, Kansas.

                         s/Sam A. Crow_________________________
                         U.S. District Senior Judge


                                  5
